In an action to recover damages for personal injuries, the defendant Keyspan Energy Delivery NYC appeals from an order of the Supreme Court, Queens County (Plug, J.), dated September 11, 2006, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with costs to the defendant-respondent.
The defendant Keyspan Energy Delivery NYC failed to make a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320). Accordingly, its motion for summary judgment was properly denied regardless of the sufficiency of the opposing papers (id. at 324; see Restrepo v Rockland Corp., 38 AD3d 742 [1972]). Miller, J.P., Angiolillo, Garni and Dickerson, JJ., concur.